           Case 3:18-cv-03945-RS Document 43 Filed 03/10/20 Page 1 of 3




                            NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       MAR 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

SYED NAZIM ALI,                                 No. 18-17264

                 Plaintiff-Appellant,           D.C. No. 3:18-cv-03945-RS

 v.
                                                MEMORANDUM*
APPLE, INC.,

                 Defendant-Appellee.

                    Appeal from the United States District Court
                       for the Northern District of California
                     Richard Seeborg, District Judge, Presiding

                             Submitted March 3, 2020**

Before:       MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Syed Nazim Ali appeals pro se from the district court’s judgment dismissing

his employment action alleging federal and state law claims. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a dismissal under Federal Rule of

Civil Procedure 12(b)(6). Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010). We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
          Case 3:18-cv-03945-RS Document 43 Filed 03/10/20 Page 2 of 3




affirm.

      The district court properly dismissed Ali’s discrimination and retaliation

claims under Title VII and the California Fair Employment Housing Act (“FEHA”)

because Ali failed to allege facts sufficient to state a plausible claim. See Ashcroft

v. Iqbal, 556 U.S. 662, 679 (2009) (a plaintiff fails to show he is entitled to relief if

the complaint’s factual allegations “do not permit the court to infer more than the

mere possibility of [the alleged] misconduct”); Freitag v. Ayers, 468 F.3d 528, 541

(9th Cir. 2006) (elements of a Title VII retaliation claim); Costa v. Desert Palace,

Inc., 299 F.3d 838, 847-48 (9th Cir. 2002) (the protected characteristic must be a

motivating factor for the employment decision for a Title VII discrimination

claim); Harris v. City of Santa Monica, 294 P.3d 49, 66 (Cal. 2013) (the protected

characteristic must be a substantial motivating factor for the employment decision

for a FEHA discrimination claim); Mamou v. Trendwest Resorts, Inc., 81 Cal.

Rptr. 3d 406, 428 (Ct. App. 2008) (elements of a FEHA retaliation claim).

      The district court did not abuse its discretion by denying Ali leave to file a

second amended complaint because leave to amend would have been futile. See

Serra v. Lappin, 600 F.3d 1191, 1200 (9th Cir. 2010) (setting forth standard of

review and factors for determining whether to grant leave to amend); Metzler Inv.

GMBH v. Corinthian Colls., Inc., 540 F.3d 1049, 1072 (9th Cir. 2008) (“[T]he

district court’s discretion to deny leave to amend is particularly broad where


                                            2                                     18-17264
         Case 3:18-cv-03945-RS Document 43 Filed 03/10/20 Page 3 of 3




plaintiff has previously amended the complaint.” (citation and internal quotation

marks omitted)).

      The district court did not abuse its discretion by dismissing Ali’s state law

claims rather than remanding his state law claims to state court. See Satey v.

JPMorgan Chase & Co., 521 F.3d 1087, 1090-91 (9th Cir. 2008) (setting forth

standard of review and explaining that the district court has discretion to retain

supplemental jurisdiction over state law claims even if the federal law claims are

dismissed).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                       18-17264
